FILED
                            NOT FOR PUBLICATION                             AUG 31 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50481

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00242-PA

 v.
                                                 MEMORANDUM*
FERNANDO NELSON AYALA-
RAMOS, a.k.a. Jose, a.k.a. Nelson
Fernando Ramos-Ayala,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Fernando Nelson Ayala-Ramos appeals from the district court’s judgment

and challenges his guilty-plea conviction and 87-month sentence for conspiracy to

interfere with commerce by robbery, in violation of 18 U.S.C. § 1951, and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possession of a firearm in furtherance of a drug trafficking crime and a crime of

violence, in violation of 18 U.S.C. § 924(c)(1)(A). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Ayala-Ramos’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Ayala-Ramos the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief as to Ayala-Ramos’s

conviction. We accordingly affirm Ayala-Ramos’s conviction.

         Ayala-Ramos waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we dismiss

Ayala-Ramos’s appeal as to his sentence. See United States v. Watson, 582 F.3d
974, 986-88 (9th Cir. 2009).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part; DISMISSED in part.




                                          2                                   14-50481